Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered December 6, 2004, which, upon the prior grant of defendant’s motion pursuant to CPLR 3211, dismissed the complaint, unanimously affirmed, with costs.
Contrary to plaintiff’s arguments, the complaint sets forth
*400but one arguable misrepresentation by defendant and accordingly does not allege a cognizable claim under Judiciary Law § 487, which provides recourse only where there is a chronic and extreme pattern of legal delinquency (see Jaroslawicz v Cohen, 12 AD3d 160 [2004]; Havell v Islam, 292 AD2d 210 [2002]). Concur—Andrias, J.P., Friedman, Marlow, Nardelli and Williams, JJ.